NO








NO. 12-09-00010-CV
 
                         IN
THE COURT OF APPEALS
 
            TWELFTH
COURT OF APPEALS DISTRICT
 
                                      TYLER, TEXAS
 
 
                                                                             '     APPEAL
FROM THE 145TH
 
IN THE INTEREST OF J. H.,
A CHILD                                                             '     JUDICIAL
DISTRICT COURT OF
 
 
                                                                             '     NACOGDOCHES
COUNTY, TEXAS
 


MEMORANDUM
OPINION
PER
CURIAM
Jennifer
Hamilton and Rodney Hamilton appeal from an order terminating their parental
rights to J.H.  Their respective court-appointed attorneys filed a brief in
compliance with Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967) and Gainous v. State, 436 S.W.2d 137 
(Tex. Crim. App. 1969).  See In re K.M., 98 S.W.3d 774, 776-77
(Tex. App.—Fort Worth 2003, no pet.) (applying Anders procedures
to appeals involving termination of parental rights).  We affirm.
 
Background
After
a hearing, the trial court found by clear and convincing evidence that Jennifer
and Rodney each executed an unrevoked or irrevocable affidavit of
relinquishment of parental rights to J.H., a child, and that termination was in
J.H.’s best interest.  Both Jennifer and Rodney timely filed a notice of appeal
and statement of appellate points.  See Tex. Fam. Code Ann. § 263.405(a), (b)(Vernon 2008).  As
required, the trial court held a hearing on the statement of appellate points,
and found that Jennifer’s and Rodney’s appeals are frivolous.  See id.
§ 263.405(d).  The trial court also found that Jennifer and Rodney were
indigent and appointed appellate counsel for each.  See id.
§ 263.405(d), (e).  Jennifer and Rodney appealed the trial court’s finding that
their appeals are frivolous.  See id. § 263.405(g).
 
Analysis pursuant to Anders v. California
Counsel
for Jennifer and Rodney, respectively, each filed a brief in compliance with Anders
and Gainous, stating that they have diligently reviewed the
appellate record and are of the opinion that the record reflects no reversible
error and that there is no error upon which an appeal can be predicated.  From
our review of the briefs, it is apparent that each attorney is well acquainted
with the facts in this case.  In compliance with Anders, Gainous,
and High v. State, 573 S.W.2d 807, 812 (Tex. Crim. App. 1978),
each brief presents a chronological summation of the procedural history of the
case, and further states that counsel is unable to raise any arguable issues
for appeal.[1]  After
reviewing the record and counsels’ briefs, we agree that the appeal is
frivolous and without merit. 
 
Conclusion
As
required, each attorney has moved for leave to withdraw.  See In re
Schulman, 252 S.W.3d 403, 407 (Tex. Crim. App. 2008) (orig. proceeding);
Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991). 
We are in agreement with counsel that the appeals are wholly frivolous, and
their motions for leave to withdraw are hereby granted.  See In
re Schulman, 252 S.W.3d at 408-09.  We affirm the trial
court’s order.
Opinion delivered December 16,
2009.
Panel
consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
(PUBLISH)
 




[1] The attorneys certified that they provided their
respective clients with a copy of their briefs and that Jennifer and Rodney had
the right to file their own brief in the case.  The time for filing such briefs
has expired and we have received no pro se briefs.